By the Court, Prim, O. J.:
This was a criminal action for perjury, brought by the state of Oregon against William Spencer in the circuit court of Wasco county. Said Spencer was charged in the indictment with having committed the crime of perjury by swearing willfully false as a witness at the trial of a civil action for damages, pending in said court between one Mc-Corkle and himself. Said Spencer having been tried and found guilty of said crime as charged in said indictment, and a motion for a new trial and arrest "of judgment having been interposed and overruled by the court, an appeal has been taken to this court. The matters contained in the motion for a new trial having been addressed to the sound discretion of the court below are not urged here; but it is insisted that the court erred in refusing to sustain the motion in arrest of judgment. This part of the motion is based upon the ground that facts stated in the indictment do not constitute the crime of perjury in this, because it does not state by whom the appellant was sworn in the trial wherein the perjury is alleged to have been committed.
The indictment alleges that appellant was duly sworn in the circuit court of Wasco county, state of Oregon, to tes*153tify. as a witness in the trial of a civil action pending therein between one McCorlde and himself, and that said court then and there had authority to administer said oath. It also contains a statement of the matter alleged to have been sworn to by said appellant, together with the further allegation .that said matter was material to the action and willfully false.
The criminal code provides that: “In an indictment for perjury it is sufficient to set forth the substance of the controversy or- matter in respect to which the crime was committed, and in what court or person before whom the oath alleged to be false was taken, and that the court or person before whom it was taken had authority to administer it, with proper allegations of falsity of the matter on which the perjury is alleged.” (Grim. Code, 351, sec. 87.)
The indictment alleges that the oath was taken in the circuit court for Wasco county, state of Oregon, which is in strict compliance with the case just cited. The circuit court is a court of record and has a clerk, and when a witness comes into that court to testify as a witness in the trial of an action, he may be sworn either by the judge or by the clerk, and when so sworn it may be alleged that the oath was taken in the circuit court; and the court may admit evidence, under such an allegation, to prove that the oath was administered either by the judge presiding at the trial, or by the clerk. But if the oath in which perjury was assigned had been administered by the clerk in some outside matter, then it would have been necessary to allege that it was taken before the clerk. It is further provided by our criminal code, that “the manner of stating the act constituting the crime, as set forth in the appendix to this code is- sufficient in all cases where the forms there given are applicable.” (Grim. Code, 350, sec. 71.) The indictment in this action appears to have been copied by the pleader from a form found in the appendix to the code, on page 460, and under the provisions contained in the sections referred to in this opinion, Ave think is sufficient in law.
The judgment of the court below is affirmed.